GIVAN, Chief Justice,
dissenting.
I respectfully dissent from the majority opinion in this case. I do not interpret Judge Tolen’s remarks quoted on the second page of the majority opinion as indicating that he considered the psychiatrist’s report as evidence of guilt of the defendant.
I interpret Judge Tolen’s remarks as indicating a dissatisfaction with the manner in which the case was defended, and that he entertained some doubt as to whether or not the defendant should not have been defended on the basis of insanity at the time of the commission of the offense.
I think his statement, “Therefore, the finding of this Court that the Defendant is guilty . . . . ” refers back to the finding of the doctors that the defendant was sane, not to the later statements that the doctors found the defendant to be a person who did not control his emotions or conform his conduct.
I do not interpret Judge Tolen’s remarks as indicating he used the statement of the doctors in any way to find the guilt or innocence of the defendant. The indication to me is, he only used the doctor’s report to allay his fears that the defendant may have been insane at the time of the commission of the offense.
I would not reverse the trial court for the reason stated by the majority.
PIVARNIK, J., concurs.